Order, Family Court, New York County (Jody Adams, J.), entered on or about March 28, 2012, which, after a fact-finding hearing, determined that appellant mother had neglected the subject child, unanimously affirmed, without costs.
The court properly determined that petitioner proved by a preponderance of the evidence that the mother had neglected the child by reason of her untreated mental condition and failure to provide adequate supervision and guardianship, which placed the child at imminent risk of becoming impaired (see Matter of Faith J., 47 AD3d 630 [2d Dept 2008]; Matter of Caress S., 250 AD2d 490 [1st Dept 1998]). The hospital records and caseworker’s testimony indicate that the mother suffers from paranoid ideation and delusions, evidenced by her belief that people were entering her apartment and her car, putting spoiled food in her refrigerator, and listening to her phone conversations. The caseworker also testified that the home was in deplorable condition, which the mother attributed to the lack of closet space, and that the child had not seen a doctor or dentist in several years. In addition, the court observed that the mother’s testimony was unfocused. Eetitioner was not obligated to prove that the child suffered past or present harm, since the evidence demonstrated that he was at risk of harm based on demonstrable conduct by the mother (see Matter of Nassau County Dept. of Social Servs. v Denise J., 87 NY2d 73, 79 [1995]). Concur — Tom, J.E, Acosta, Saxe, Freedman and Feinman, JJ.